DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                   MICHAEL ANTHONY LORUSSO,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D22-1719



                         September 16, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Polk County; Ellen S. Masters, Judge.




PER CURIAM.

     Affirmed.

NORTHCUTT, LaROSE, and KHOUZAM, JJ., Concur.

                      __________________________

Opinion subject to revision prior to official publication.